DETAILED ACTION
Claims 1, 4-6, 8, 11-14, and 17-19 have been examined.  Claim 2, 3, 9, 10, 15, 16, and 20 were cancelled in Amendment dated 9/12/2019.  Claims 21 and 22 were cancelled in Amendment dated 3/26/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, 8, 11-14, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 1, 4-6, 8, 11-14, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 2A, prong one: whether the claim recites a Judicial Exception? Yes
In claims 1, 8, and 14, the limitations “defining a first number of correct test outputs . . .,” “defining a first number of incorrect test outputs . . .,” “calculating using a mathematical 
In claims 1, 8, and 14, the limitations “comparing the first test output to known outputs to . . .,” “evaluating performance of the trained machine learning binary classifier . . .,” “repeating the determining, comparing, [defining, and calculating] steps for a second performance score . . .,” and “comparing the second test outputs . . .,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer” and “computing devices” in claim 1, “a processor” and “a memory” in claim 8, and “a non-transitory machine readable medium” in claim 14, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the computer, processor, memory, and non-transitory machine readable medium, comparing the first test outputs to known outputs and evaluating performance of the trained machine learning binary classifier, in the context of these claims, encompass a person manually performing a comparison of test outputs to known outputs and evaluating performance by determining that a calculated first performance score being smaller than a predetermined number indicates that the first number of incorrect outputs is larger than a second predetermined number. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.


Step 2A, prong two: whether the judicial exception is integrated into a practical application? No.
The claims as a whole do not integrate the recited judicial exception into a practical application.  Independent claim 1, and similarly independent claims 8 and 14, recite “determining a first set of test outputs by inputting a set of training data entries into a trained machine learning binary classifier” and “the set of test data entries having a set of know outputs” These limitations obtain inputs for the mathematical formula.  These limitations are insignificant extra solution activity of mere data gathering.  These limitations are not indicative of integration into a practical application because it is adding insignificant extra-solution activity to the judicial exception.  
Independent claim 1, and similarly independent claims 8 and 14, recite “each test data entry in the set of test data entries comprising a digital audio signal from a recorded telephone call, each test output in the first set of test outputs comprising a prediction of whether a respective certain signal existed in the test data entries.”  These limitations recite a field of use. These limitations do not integrate the abstract idea into a practical application because they merely confine the use of the abstract idea to a particular technological environment by limiting the data entries in the binary classifier to a particular type of data and the output to a particular output.
Independent claim 1, and similarly independent claims 8 and 14, recite “updating parameters of the trained machine learning binary classifier by changing one or more model parameters or one or more neural network weights of nodes.”  These limitations do not impose meaningful limit on the judicial exception.  These limitations do not provide any information as 
Claim 1 recites a computer, one or more computing devices, claim 8 recites a processor and memory, and claim 14 recites a machine readable medium.  The computer, computing devices, processor, memory, and machine readable medium, are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B: evaluate whether the claim provides an inventive concept? No.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of determining a set of test output amounts to insignificant extra-solution activity. Determining a set of test outputs by inputting a set of test data entries into a trained machine learning binary classifier, the set of test data entries having a set of known outputs is well understood, routine, and conventional as evaluating performance of a classifier includes determining test outputs and comparing test outputs to known outputs (e.g., Eadline et al. 

Dependent claims: 
Dependent claims 4, 5, 11, 12, and 17, and 18 disclose characteristic of the mathematical formula.  Claims 4, 5, 11, 12, and 17, and 18 fall within the “Mathematical Concept” grouping of abstract ideas. The claims as a whole do not integrate the recited judicial exception into a practical application as these claims recite a judicial exception.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claims 6, 13, and 19 disclose creating the set of test data entries from an audio recording of a telephone call; and determining the set of known outputs by human observation or 

Response to Arguments
Rejection of claims under §101: 
As per independent claims 1, 8, and 14, Applicant argued that the claims do not recite an abstract idea because by reciting “updating parameters of the trained machine learning binary classifier; and repeating the determining, comparing, defining, and calculating steps for a second performance score of the trained machine learning binary classifier after the updating, one or more times,” and by reciting a computer-implemented method, the claims as a whole do integrate any judicial exception into a practical application, or include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Applicant’s arguments have been fully considered, but Examiner respectfully disagrees.  Examiner disagrees that the claims do not recite an abstract idea at step 2A, prong one. Independent claims 1, 8, and 14 recite defining different numbers and calculating a performance score based on numbers, this is a mathematical concept.  The claims recite repeating the defining and calculating steps for a second performance score.  These repeated defining and calculating 

Applicant argued that the claims recite an integration of any alleged judicial exception into a practical application. Applicant argued that evaluating performance of the trained machine learning binary classifier and repeating the determining, comparing, defining, and calculating steps for a second performance score expressly integrate any mathematical calculations into a practical application. Applicant argued the performance score calculated in the recited manner is a type of evaluation metric that overcomes the deficiencies in the previously existing evaluation metrics. Applicant argued that any abstract idea is integrated into practical computing application of improving trained binary classifier by determining a performance score in a new and different way.
Examiner disagrees that the claims recite an integration of the judicial exception into a practical application at step 2A, prong two.  Examiner disagrees that the recited evaluating performance of the training machine learning binary classifier based on the calculated performance score integrates the judicial exception into a practical application because the evaluation is directed to a mental process.  Examiner disagrees updating parameters of the trained machine learning binary classifier, repeating the determining, comparing, defining, and calculating for a second performance score of the trained machine learning binary classifier after the updating, one or more times, integrates the mathematical calculations into a practical 

Applicant argued that the claims recite significantly more than the alleged judicial exception.
Examiner disagrees that the claims recite significantly more than the judicial exception in step 2B.  The claims do not recite an inventive concept.  The claims are directed to a mathematical formula for determining the performance score, this is an abstract idea of mathematical concepts.  The element of evaluating performance of the trained machine learning binary classifier is directed to a judicial exception of mental process. Updating parameters of the trained machine learning binary classifier do not amount to significantly more than the abstract idea, they do not recite any particular application of the performance score and is at best the equivalent of merely adding the words “apply it’ to the judicial exception.  The repeated steps of comparing, defining and calculating are mathematical concepts and mental processes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dunmire et al. (US 9,998,596)
Kalluri et al. (US 2018/0212837)
Hughes et al. (US 2020/0202171)  
Dunmire, Kalluri, and Hughes are cited to teach determining a set of test outputs by inputting a set of test data entries into a trained machine learning binary classifier, the set of test data entries having a set of known outputs is well understood, routine, and conventional activity.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121